                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

JAMES L. LONG, # 110127                                                                 PLAINTIFF

VERSUS                                                CIVIL ACTION NO. 5:19cv96-DCB-MTP

MANAGEMENT AND TRAINING
CORPORATION, WARDEN WALKER,
ERICA PERKINS, MAJOR DANIELS, and
JANE AND JOHN DOES                                                                  DEFENDANTS

                      ORDER DENYING MOTION FOR MANDAMUS

          BEFORE THE COURT is pro se Plaintiff James L. Long’s Motion for Writ of

Mandamus [16]. On January 17, 2020, the Court dismissed this case. Plaintiff then filed the

instant motion on February 18, asking for a writ of mandamus ordering the State court to

produce records from his criminal trial. It is not clear that he meant to file the motion in this

case, as he references only a state court criminal action. Seventeen days later, he filed a Petition

for Writ of Mandamus in this Court in Long v. Doe, civil action number 3:20cv137, seeking the

same relief. That Petition is still pending. Because this case is already closed, and a similar

Petition is pending elsewhere, the motion is denied without prejudice to the current pending case

of Doe.

          IT IS THEREFORE ORDERED AND ADJUDGED that pro se Plaintiff James L.

Long’s Motion for Writ of Mandamus [16] is DENIED.

          SO ORDERED AND ADJUDGED, this the 16th day of March, 2020.

                                                       s/David Bramlette
                                                       UNITED STATES DISTRICT JUDGE
